EXHIBIT CLAYTON WILLIAMS ENERGY, INC. FINANCIAL GUIDANCE DISCLOSURES FOR 2008 Overview Clayton Williams Energy, Inc. and its subsidiaries have prepared this document to provide public disclosure of certain financial and operating estimates in order to permit the preparation of models to forecast our operating results for each quarter during the year ending December31, 2008.These estimates are based on information available to us as of the date of this filing, and actual results may vary materially from these estimates.We do not undertake any obligation to update these estimates as conditions change or as additional information becomes available. The estimates provided in this document are based on assumptions that we believe are reasonable.Until our actual results of operations for these periods have been compiled and released, all of the estimates and assumptions set forth herein constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, included in this document that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future, or may have occurred through the date of this filing, including such matters as production of oil and gas, product prices, oil and gas reserves, drilling and completion results, capital expenditures and other such matters, are forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the results, performance, or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:the volatility of oil and gas prices, the unpredictable nature of our exploratory drilling results; the reliance upon estimates of proved reserves; operating hazards and uninsured risks; competition; government regulation; and other factors referenced in filings made by us with the Securities and Exchange Commission. As a matter of policy, we generally do not attempt to provide guidance on: (a) production which may be obtained through future exploratory drilling; (b) dry hole and abandonment costs that may result from future exploratory drilling; (c) the effects of Statement of Financial Accounting Standards No.133, “Accounting for Derivative Instruments and Hedging Activities”; (d) gains or losses from sales of property and equipment unless the sale has been consummated prior to the filing of financial guidance; (e) capital expenditures related to completion activities on exploratory wells or acquisitions of proved properties until the expenditures are estimable and likely to occur; and (f) revenues, expenses and minority interest related to our investment in Larclay JV. As discussed in “Capital Expenditures”, approximately 32% of our planned 2008 exploration and development expenditures relate to exploratory prospects.Exploratory prospects involve a higher degree of risk than development prospects.To offset the higher risk, we generally strive to achieve a higher reserve potential and rate of return on investments in exploratory prospects.Actual results from our exploratory drilling activities, when ultimately reported, may have a material impact on the estimates of oil and gas production and exploration costs stated in this guidance. Summary of Estimates The following table sets forth certain estimates being used by us to model our anticipated results of operations for each quarter during the fiscal year ending December 31, 2008.When a single value is provided, such value represents the mid-point of the approximate range of estimates.Otherwise, each range of values provided represents the expected low and high estimates for such financial or operating factor.See “Supplementary Information.” Year Ending December 31, 2008 Actual Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter (Dollars in thousands, except per unit data) Average Daily Production (a): Gas (Mcf) 60,967 43,000 to 47,000 43,000 to 47,000 42,000 to 46,000 Oil (Bbls) 7,516 7,900 to 8,100 9,450 to 9,650 10,550 to 10,750 Natural gas liquids (Bbls) 637 575 to 625 550 to 600 525 to 575 Total gas equivalents (Mcfe) 109,885 93,850 to 99,350 103,000 to 108,500 108,450 to 113,950 Differentials: Gas (Mcf) (b) $0.99 $(0.25) to $(0.50) $(0.25) to $(0.50) $(0.25) to $(0.50) Oil (Bbls) $ (1.53) $(1.50) to $(2.00) $(1.50) to $(2.00) $(1.50) to $(2.00) Natural gas liquids (Bbls) $ (37.90) $(32.00) to $(38.00) $(32.00) to $(38.00) $(32.00) to $(38.00) Costs Variable by Production ($/Mcfe): Production expenses (including production taxes) $ 2.06 $2.10 to $2.40 $2.10 to $2.30 $2.00 to $2.20 DD&A – Oil and gas properties $2.77 $2.40 to $2.80 $2.50 to $2.90 $2.50 to $2.90 Other Revenues (Expenses): Natural gas services: Revenues $2,538 $2,500 to $2,700 $2,500 to $2,700 $2,500 to $2,700 Operating costs $ (2,515) $(2,400) to $(2,600) $(2,400) to $(2,600) $(2,400) to $(2,600) Exploration costs: Abandonments and impairments $(297) $(1,000) to $(3,000) $(1,000) to $(3,000) $(1,000) to $(3,000) Seismic and other $ (3,675) $(1,500) to $(3,500) $(5,500) to $(7,500) $(5,500) to $(7,500) DD&A – Other (c) $ (247) $(250) to $(350) $(250) to $(350) $(250) to $(350) General and administrative (c) $ (3,211) $(5,500) to $(5,700) $(4,600) to $(4,800) $(5,200) to $(5,400) Interest expense (c) $ (6,352) $(5,000) to $(5,200) $(5,000) to $(5,200) $(5,450) to $(5,650) Other income $ 655 $250 to $350 $250 to $350 $250 to $350 Gain on sales of property and equipment, net (d) $ 560 $33,300 - - Effective Federal and State Income Tax Rate: Current 1% 1% 1% 1% Deferred 36% 36% 36% 36% Weighted Average Shares Outstanding (In thousands): Basic 11,387 11,400 to 12,000 11,400 to 12,000 11,400 to 12,000 Diluted 11,643 11,400 to 12,600 11,400 to 12,600 11,400 to 12,600 (a) Production estimates for the quarters subsequent to March 31, 2008 have been reduced to give effect to the sale of certain properties in South Louisiana that was consummated in April 2008. (b) Our actual realized gas price for the first quarter of 2008 was $.99 per Mcf higher than the average NYMEX price for the same period due primarily to abnormal variances between NYMEX and daily spot prices for natural gas.Since we cannot predict the likelihood that this condition will continue throughout the remainder of 2008, we are estimating differentials to be more in line with historical averages. (c) Excludes amounts derived from Larclay JV. (d) We expect to record a gain of approximately $33 million in connection with the sale described in note (a).In addition, we sold a surplus well servicing unit in April 2008 and expect to record a gain of approximately $300,000. Capital Expenditures The following table sets forth, by area, certain information about our actual and planned exploration and development activities for 2008. Actual Planned Expenditures Expenditures Year 2008 Three Months Ended Year Ending Percentage March 31, 2008 December 31, 2008 of Total (In thousands) Permian Basin $ 21,500 $ 168,000 49 % North Louisiana 14,800 62,600 18 % Austin Chalk (Trend) 10,800 55,400 16 % East Texas Bossier 6,900 28,600 8 % South Louisiana 2,700 18,700 6 % Utah/California 900 10,900 3 % Other 100 300 - $ 57,700 $ 344,500 100 % We have increased our estimates for planned exploration and development expenditures for fiscal 2008 by $88million from $256.5million to $344.5million.Strong cash flow from operations resulting from higher commodity prices and rising oil and gas production have afforded us the opportunity to make this upward change.The increase in capital spending relates primarily to activities in the Permian Basin and North Louisiana, including an exploratory well on the Winnsboro prospect to test the pressured Bossier interval in this area. Our actual expenditures during fiscal 2008 may be substantially higher or lower than these estimates since our plans for exploration and development activities may change during the year.Other factors, such as prevailing product prices and the availability of capital resources, could also increase or decrease the ultimate level of expenditures during fiscal 2008. In 2008, we plan to allocate a majority of our capital resources to developmental drilling activities in oil-prone areas such as the Permian Basin and the Austin Chalk (Trend).In addition, we plan to continue drilling developmental gas wells in North Louisiana, primarily on our Terryville prospect.Based on these current estimates, approximately 68% of our expenditures for exploration and development activities for fiscal 2008 will relate to developmental prospects, as compared to approximately 49% in fiscal Supplementary Information Oil and Gas Production The following table summarizes, by area, our estimated daily net production for each quarter during the year ending December 31, 2008.These estimates represent the approximate mid-point of the estimated production range. Daily Net Production for 2008 Actual Estimated Estimated Estimated First Quarter Second Quarter Third Quarter Fourth Quarter Gas (Mcf): Permian Basin 15,562 15,297 15,771 16,348 North Louisiana 13,596 13,769 14,391 14,011 South Louisiana 23,552 8,527 7,826 6,989 Austin Chalk (Trend) 2,460 2,132 2,175 2,184 Cotton Valley Reef Complex 5,270 4,813 4,380 4,011 Other 527 462 457 457 Total 60,967 45,000 45,000 44,000 Oil (Bbls): Permian Basin 3,494 4,231 5,217 5,913 North Louisiana 343 330 337 315 South Louisiana 985 132 272 315 Austin Chalk (Trend) 2,635 3,241 3,659 4,042 Other 59 66 65 65 Total 7,516 8,000 9,550 10,650 Natural Gas Liquids (Bbls): Permian Basin 215 165 163 163 Austin Chalk (Trend) 272 226 227 191 Other 150 209 185 196 Total 637 600 575 550 Accounting for Derivatives The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to March 31, 2008.The settlement prices of commodity derivatives are based on NYMEX futures prices. Collars: Gas Oil MMBtu (a) Floor Ceiling Bbls Floor Ceiling Production Period: 2nd Quarter 2008 426,000 $ 4.00 $ 5.15 132,000 $ 23.00 $ 25.07 3rd Quarter 2008 419,000 $ 4.00 $ 5.15 128,000 $ 23.00 $ 25.07 845,000 260,000 Swaps: Gas Oil MMBtu (a) Price Bbls Price Production Period: 2nd Quarter 2008 4,650,000 $ 9.20 330,000 $ 79.84 3rd Quarter 2008 4,200,000 $ 9.15 310,000 $ 78.96 4th Quarter 2008 4,200,000 $ 9.15 400,000 $ 82.21 2009 3,600,000 $ 9.33 1,440,000 $ 85.30 16,650,000 2,480,000 (a) One MMBtu equals one Mcf at a Btu factor of 1,000. In September 2007, the Company terminated certain fixed-priced oil swaps covering 90,000 barrels at a price of $76.65 from April 2008 through December 2008, resulting in an aggregate loss of approximately $995,000, which will be paid to the counterparty monthly during 2008. Interest Rates The following summarizes information concerning our net positions in open interest rate swaps applicable to periods subsequent to March 31, 2008. Interest Rate Swaps: Fixed Principal Libor Balance Rates Period: April 1, 2008 to September 24, 2008(a) $ 100,000,000 4.73 % April 1, 2008 to November 3, 2008 $ 45,000,000 5.73 % (a) In April 2008, the Company terminated this $100 million interest rate swap for a cash payment of $899,000. We did not designate any of the derivatives shown in the preceding tables as cash flow hedges under SFAS133; therefore, all changes in the fair value of these contracts prior to maturity, plus any realized gains or losses at maturity, are recorded as other income (expense).
